Title: From George Washington to Elisha Boudinot, 29 March 1777
From: Washington, George
To: Boudinot, Elisha



Dear Sir
Head Quarters Morris Town 29th March 1777

I recd yours of this day and am much obliged to you for the pains you have been at to obtain intelligence.
I highly approve of your plan to gain more, and enclose you a Sketch of such Matters as it will be proper for your Spy to report to deceive the Enemy. If he can do us no harm by reporting what is intrusted to him—You may add what you please, only taking care to keep a Copy and send it to me, that if any other person should go in upon the same Errand, he may carry the same Tale—Inclosed you have a Blank Pass which you may fill up. I am Sir Yr obliged humble Servt

Go: Washington

